UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05549 Reynolds Funds, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd., #403 Las Vegas, NV 89109 (Name and address of agent for service) (415) 265-7167 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:September 30, 2014 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2014 REYNOLDS BLUE CHIP GROWTH FUND Seeking Long-Term Capital Appreciation A No-Load Mutual Fund 1-800-773-9665 www.reynoldsfunds.com REYNOLDS BLUE CHIP GROWTH FUND November 25, 2014 Dear Fellow Shareholders: Reynolds Blue Chip Growth Fund’s 26th Anniversary The Reynolds Blue Chip Growth Fund celebrated its 26th Anniversary this summer.It began operations on August 12, 1988. Performance Highlights (September 30, 2014) The annualized average total returns of the Reynolds Blue Chip Growth Fund (the “Fund” or the “Blue Chip Fund”) for the 1-year, 3-year, 5-year, 10-year periods and since inception (August 12, 1988) through September 30, 2014 were +11.01%, +19.92%, +13.88%, +11.58% and +8.84%, respectively.The annualized average total returns for the Fund’s benchmark, the Standard & Poor’s 500 Index, for the 1-year, 3-year, 5-year, 10-year periods and since inception (August 12, 1988) through September 30, 2014 were +19.73%, +22.99%, +15.70%, +8.11% and +10.43%, respectively.The performance of the Reynolds Blue Chip Growth Fund was +1.84% in the nine months ended September 30, 2014. The performance of the Standard & Poor’s 500 Index was +8.34% in the nine months ended September 30, 2014. ■ Reynolds Blue Chip Growth Fund ■Standard & Poor’s 500(1) The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e. its market price per share times the number of shares outstanding.) Stocks may be added or deleted from the Index from time to time. As stated in the Prospectus dated January 31, 2014 the expense ratio of the Fund is 1.59%. Web Site Our website is reynoldsfunds.com. At our website you can access current information about your investment holdings.You must first request a personal identification number (PIN) by calling our shareholder service representatives at 1-800-773-9665.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings, industry percentages, and news articles regarding the Fund.Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. Investment Strategy We believe that stocks are currently selling at attractive valuations based on historical valuation measures.One of these valuation measures is a company’s price earnings ratio (the “PE ratio”) relative to inflation, interest rates and the economic outlook.Another valuation measure is a company’s price earnings ratio relative to its forecasted earnings growth rate (the “PEG ratio”).Many stocks of high quality companies are currently selling at PE ratios and PEG ratios below their average historical ranges and we believe that they are attractively valued. 1 The U.S. Economy The U.S. economic recovery that started in mid-2009 has continued so far in 2014.The U.S. economic recovery has been affected by a number of secular factors that are altering the pace and composition of growth.The economy in 2014 has been affected by low inflation, slightly slowing consumer spending and a higher saving rate, higher consumer confidence, higher than normal unemployment, greater prudence and less speculation in lending; and until recently by subpar growth.The U.S. economy is growing, but until recently at a lower than ideal rate.For example, growth of 3.0% or better is needed to meaningfully reduce unemployment, which is currently around 5.8%.The Federal Reserve’s third round of economic stimulus, which involved purchasing open-ended mortgage-backed securities, recently ended.This stimulus lowered longer term interest rates and added to economic growth.U.S. Gross Domestic Product (GDP) increased 2.2% in 2013, 2.3% in 2012 and 1.8% in 2011. GDP decreased at an inflation-adjusted annual rate of 2.1% in the quarter ended March 31, 2014. This was partly caused by particularly cold weather. GDP increased at an inflation-adjusted annual rate of 4.6% in the quarter ended June 30, 2014.This strong growth was partially caused by a rebound from the poor first quarter growth. GDP increased at an estimated inflation-adjusted annual rate of 3.5% in the quarter ended September 30, 2014. Third quarter GDP growth was stronger than forecasted. GDP is estimated to increase at an inflation-adjusted annual rate of 1.6% in the quarter ended December 31, 2014 and 2.2% for calendar 2014.For 2015, the outlook remains for slower than ideal growth, accompanied by somewhat higher than normal unemployment, low inflation, a strong private sector and a weaker public sector.The economy will continue to be characterized by fiscal deficits.The U.S. economy is forecast to increase 2.7% in calendar 2015. U.S. inflation numbers have been helped in the last few years by global competition and technology innovations that are helping to lower production and distribution costs. Inflation, as measured by the Consumer Price Index, increased 1.5% in 2013, 2.1% in 2012 and 3.1% in 2011. U.S. inflation is forecast to increase 1.7% for the year ended December 31, 2014 and to increase 1.8% for the year ended December 31, 2015. There are some current and potential economic and investment negatives at the present time including: (1) worldwide economic growth continues at a slower than ideal rate; (2) growth in the Euro-zone has recently slowed and been flat; (3) unemployment at 5.8% is still high, although continuing to improve; (4) mortgage rates are low, but mortgage credit is still somewhat tight; (5) a widening disparity between higher and lower income levels; and (6) problems with Russia and the Ukraine, the Middle East, Hong Kong and other parts of the world including possible effects on worldwide trade. Some current and potential economic and investment positives are: (1) monetary policy and financial conditions generally are very supportive of growth; (2) fiscal drag, while still present, is much reduced; (3) public spending should rebound, following the reduction of the federal deficit and significant surpluses at the states level; (4) the economy has grown in the last twenty quarters and growth should improve for the rest of 2014 and in 2015; (5) many companies have recently reported better than expected third quarter earnings and revenues; (6) the rise in residential property values and in stock market prices has added to net worth and households have strengthened their balance sheets; (7) employment and payrolls are increasing with unemployment currently at 5.9%, the lowest in more than five years; (8) Federal Reserve policy makers have said that they will keep interest rates low until the labor market improves further; (9) consumer confidence is at the highest level in seven years; (10) gasoline prices are lower; (11) manufacturing remains strong; (12) there has been an increase in the willingness of companies to commit capital as evidenced by the increase in merger and acquisition activity; (13) businesses have been able to use the credit markets to strengthen their balance sheets; (14) current valuations of stocks are below the midpoint of the historical average taking into consideration inflation and interest rates; (15) the U.S. economy currently has better fundamentals than the economies of most other industrialized countries; (16) Japan recently announced major stimulus; and (17) central banks worldwide continue with monetary stimulus to boost growth. The World Economy The global economic recovery that started in mid-2009 is continuing in 2014, although at a low rate. The World Economy is forecast to increase 3.2% in 2014 and increase 3.4% in 2015 after increasing 3.0% in 2013, 2.7% in 2012 and 4.0% in 2011. Growth in the Euro-zone has recently slowed and currently is flat. There are very few inflationary pressures in the Eurozone at present. The Eurozone’s GDP is forecast to increase 0.8% in 2014 and increase 1.0% in 2015, after decreasing 0.4% in 2013, decreasing 0.5% in 2012 and increasing 1.5% in 2011. The United Kingdom is currently the strongest economy in the Eurozone.The United Kingdom’s GDP is forecast to increase 3.0% in 2014 and increase 2.6% in 2015, after increasing 1.7% in 2013, 0.3% in 2012 and 0.7% in 2011. Among larger industrialized economies, Canada’s GDP is forecast to increase 2.4% in 2014 and increase 2.8% in 2015, after increasing 2.0% in 2013, 1.8% in 2012 and 2.5% in 2011. Japan’s GDP is forecast to increase 0.9% in 2014 and increase 1.2% in 2015, after increasing 1.5% in 2013, 1.9% in 2012 and decreasing 0.7% in 2011.Korea’s GDP is forecast to increase 3.4% in 2014 and increase 3.5% in 2015, after increasing 3.0% in 2013, 2.0% in 2012 and 3.6% in 2011. 2 The biggest developing economies are many times referred to as the “BRIC” economy, which is short for Brazil, Russia, India, and China. These economies are currently and are forecast to grow slower than was estimated six months ago. China has the strongest growth among “developing economies”. China’s population is approximately 19% of the world’s total population of approximately 7.3 billion.In the second quarter of 2010, China overtook Japan and became the world’s second largest economy after the U.S.It is the world’s fastest growing major economy.Many economists believe that China has a particularly good long-term outlook.Near term, however, there have been cross currents in China’s economic outlook.China’s GDP is forecast to increase 7.3% in 2014 and increase 6.8% in 2015, after increasing 7.7% in 2013, 7.7% in 2012 and 6.4% in 2011. India’s population is approximately 17% of the world’s population.It is the world’s second fastest growing major economy.India’s GDP is forecast to increase 5.5% in 2014 and 5.7% in 2015, after increasing 4.6% in 2013, 5.0% in 2012 and 6.6% in 2011. Brazil is Latin America’s biggest economy. GDP is forecast to decrease -0.1% in 2014 and increase 1.7% in 2015 after increasing 2.3% in 2013, 0.9% in 2012 and 2.7% in 2011.Russia’s GDP is forecast to increase 0.4% in 2014 and increase 0.5% in 2015, after increasing 1.0% in 2013, 3.4% in 2012 and 4.3% in 2011. Many worldwide larger multinational companies should be well positioned to benefit long-term from worldwide growth. The long-term strategy of the Reynolds Blue Chip Growth Fund is to be structured to benefit from this worldwide growth by investing in many of these leading multinational growth companies. The Blue Chip Fund is positioned to participate in long-term worldwide growth trends through investments in multinational U.S. headquartered companies.In addition, the Fund has investments in leading foreign headquartered companies, whose stocks in the form of American Depositary Receipts (ADRs) trade in the United States.These ADRs are denominated in dollars and they must use U.S. GAAP (Generally Accepted Accounting Principles) accounting to qualify as an ADR.The Blue Chip Fund may hold up to 35% of its assets in ADRs. Opportunistic Investing in Companies of Various Sizes and Diversified Among Various Industries The Reynolds Blue Chip Growth Fund usually invests in companies of various sizes as classified by their market capitalizations.A company’s market capitalization is calculated by taking the number of shares the company has outstanding multiplied by its current market price.Other considerations in selecting companies for the Fund include revenue growth rates, product innovations, financial strength, management’s knowledge and experience, plus the overall economic and geopolitical environments and interest rates. The Fund’s investments are diversified among various industries.The Fund temporarily had a higher than normal cash position at the end of its fiscal year, due to concern regarding socio-economic and geopolitical events. The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in worldwide “blue chip” growth companies.These companies are defined as companies with a minimum market capitalization of $1 billion.In the long-term these companies build value as their earnings grow.This growth in value should ultimately be recognized in higher stock prices for these companies. Industry Sectors(2) as of September 30, 2014 The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 3 Low Long-Term Interest Rates by Historical Standards are a Significant Positive for Stock Valuations Long-term interest rates remain near historically low levels.Low long-term interest rates usually result in higher stock valuations for many reasons including: Long-term borrowing costs of corporations are lower resulting in higher business confidence and profits. Long-term borrowing costs of individuals are lower which increases consumer confidence and spending. A company’s stock is usually valued by placing a present value on that company’s future stream of earnings and dividends. The present value is higher when interest and inflation rates are low. Linked Money Market Fund The First American Treasury Obligations Fund is a money market fund offered by an affiliate of our transfer agent, U.S. Bancorp Fund Services, LLC.This Fund is offered as a money market alternative to our shareholders.The First American Treasury Obligations Fund offers many free shareholder conveniences including automatic investment and withdrawal plans and check writing access to your funds and is linked to your holdings in the Reynolds Blue Chip Growth Fund.This Fund is also included on your quarterly statements. Information about the Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund Reynoldsfunds.com website:You can access current information about your investment holdings via our website, reynoldsfunds.com.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings, industry percentages, and news articles regarding the Fund.Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. For automatic current daily net asset values:Call 1-800-773-9665 (1-800-7REYNOLDS) twenty-four hours a day, seven days a week and press “any key” then “1”.The updated current net asset value for the Blue Chip Fund is usually available each business day after 5 P.M. (PST). For the Reynolds Blue Chip Growth Fund shareholders to automatically access their current account information:Call 1-800-773-9665 (twenty-four hours a day, seven days a week), press “any key” then “2” and enter your 16 digit account number which appears at the top right of your statement. To speak to a Fund representative regarding the current daily net asset value, current account information and any other questions:Call 1-800-773-9665 and press “0” from 6 A.M. to 5 P.M. (PST). Shareholder statement frequency:Consolidated statements summarizing the Blue Chip Fund and First American Treasury Obligations Fund accounts held by a shareholder are sent quarterly.In addition, individual Blue Chip Fund statements are sent whenever a transaction occurs.These transactions are: (1) statements are sent for the Blue Chip Fund or First American Treasury Obligations Fund when a shareholder purchases or redeems shares; (2) Blue Chip Fund statements are sent if, and when, any ordinary income or capital gains are distributed. Tax reporting:Individual 1099 forms, which summarize any dividend income and any long- or short-term capital gains, are sent annually to shareholders each January.The percentage of income earned from various government securities, if any, for the Blue Chip Fund and the First American Treasury Obligations Fund are also reported in January. Minimum investment:$1,000 for regular and retirement accounts ($100 for additional investments for all accounts – except for the Automatic Investment Plan, which is $50 for regular and retirement plan accounts). Retirement plans:All types are offered including Traditional IRA, Roth IRA, Coverdell Education Savings Account, SIMPLE IRA Plan, and SEP IRA. Automatic Investment Plan:There is no charge to automatically debit your checking account to invest in the Blue Chip Fund or the First American Treasury Obligations Fund ($50 minimum for either of these Funds) at periodic intervals to make automatic purchases in either of these Funds.This is useful for dollar cost averaging for the Blue Chip Fund. Systematic Withdrawal Plan:For shareholders with a $10,000 minimum starting balance, there is no charge to automatically redeem shares ($100 minimum) in the Blue Chip Fund or the First American Treasury Obligations Fund as often as monthly and send a check to you or transfer funds to your bank account. Free Check Writing:Free check writing ($100 minimum) is offered for accounts invested in the First American Treasury Obligations Fund. 4 Exchanges or regular redemptions between the Blue Chip Fund and the First American Treasury Obligations Fund:As often as desired – no charge. NASDAQ symbols:Reynolds Blue Chip Growth Fund – RBCGX and First American Treasury Obligations Fund – FATXX. Portfolio Manager:Frederick Reynolds is the portfolio manager of the Reynolds Blue Chip Growth Fund. He has been the portfolio manager of the Fund since its inception in 1988. The Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund are No-Load:No front-end sales commissions or deferred sales charges (“loads”) are charged.Over 40% of all mutual funds impose these marketing charges that are ultimately paid by the shareholder.These marketing charges are either: (1) a front-end fee or “load” in which up to 5% of a shareholder’s assets are deducted from the original investment (some funds even charge a fee when a shareholder reinvests capital gains or dividends); or (2) a back-end penalty fee or “load” which is typically deducted from a shareholder’s account if a shareholder redeems within five years of the original investment.These fees reduce a shareholder’s return.The Reynolds Blue Chip Fund and the First American Treasury Obligations Fund are No-Load as they do not have these extra charges. We appreciate your continued confidence in the Reynolds Blue Chip Growth Fund and would like to welcome our new shareholders.We look forward to strong results in the future. Sincerely, Frederick L. Reynolds President This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Reynolds Blue Chip Growth Fund unless accompanied or preceded by the Fund’s current prospectus. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Performance data current to the most recent month-end may be obtained by visiting www.reynoldsfunds.com or by calling 1-800-773-9665. Investors in the Fund may lose money.There are risks associated with investments in the types of securities in which the Fund invests.These risks include: Market Risk – The prices of the stocks in which the Fund invests may decline for a number of reasons. These reasons include factors that are specific to one or more stocks in which the Fund invests as well as factors that affect the equity securities markets generally. The price declines may be steep, sudden and/or prolonged. Growth Investing Risk – The investment adviser may be wrong in its assessment of a company’s potential for growth and the growth stocks the Fund holds may not grow as the investment adviser anticipates. Finally, there are periods when investing in growth stocks falls out of favor with investors and these stocks may underperform. Smaller and Medium Capitalization Companies Risk – The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Foreign Securities Risk – The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and different accounting methods. Additional risks associated with investing in the Fund are as follows: Technology Companies Risk, Consumer Discretionary Companies Risk, and Portfolio Turnover Risk.For details regarding these risks, please refer to the Fund’s Prospectus or Summary Prospectus dated January 31, 2014. Distributed by Rafferty Capital Markets, LLC 5 Reynolds Blue Chip Growth Fund EXPENSE EXAMPLE (Unaudited) As a shareholder of the Reynolds Blue Chip Growth Fund, you do not incur (except as described below) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees, but do incur ongoing costs, including management fees; distribution [and/or service] (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2014 through September 30, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check. Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/1/14 Value 9/30/14 Period* 4/1/14-9/30/14 Reynolds Blue Chip Growth Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.63% multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2014 and September 30, 2014). 6 Reynolds Blue Chip Growth Fund MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE (Unaudited) The Reynolds Blue Chip Growth Fund and the Standard & Poor’s 500 Index (the Blue Chip Fund’s benchmark) both appreciated during the Fund’s fiscal year (twelve months ended September 30, 2014).This was due to many reasons including: (1) equities were still good value due to their decline during the recession that ended in the quarter ended June 30, 2009 even though they had appreciated since the recession ended; (2) interest rates were at historically low levels; and (3) the positive effects of the stimulus program. The Reynolds Blue Chip Growth Fund underperformed the Standard & Poor’s 500 Index (the Fund’s benchmark) in fiscal 2014 ended September 30, 2014. One reason for this was that some industries that outperformed the market were lower weightings in the Blue Chip Fund. An example of this was Utilities. Some industries that were held in the Blue Chip Fund that underperformed the Index were (1) Building, (2) Chemicals, (3) Computers, (4) Energy, (5) Insurance, (6) Machinery, (7) Metals & Mining, and (8) Semiconductors. In addition, some of the Fund’s largest holdings underperformed the benchmark.Some of these largest holdings that underperformed were:(1) Amazon.com, Inc., (2) Google, Inc., (3) Starbuck’s, and (4) Whole Foods Market.Some of the Blue Chip Fund’s strongest industry performers during this period were: (1) Airlines, (2) Biotechnology, (3) Health, (4) Internet, and (5) Railroads.In addition, good individual stock selection was an important contributor to the Blue Chip Fund’sperformance.Examples were: (1) Alexion Pharmaceuticals, Inc., (2) American Airlines Group, Inc., (3) Apple, Inc., (4) Baidu, Inc., (5) Biogen Idec, Inc., (6) Celgene Corporation, (7) Delta Airlines, Inc., (8) Domino’s Pizza, Inc., (9) Expedia, Inc., (10) Facebook, Inc., (11) Gilead Sciences, Inc., (12) Hanesbrands, Inc., (13) Netflix, Inc., (14) Skyworks Solutions, Inc., (15) Southwest Airlines Company, (16) Tesla Motors, Inc., (17) Union Pacific Corporation, (18) The Walt Disney Company, and (19) Zillow, Inc.Also, contributing to the Reynolds Blue Chip Growth Fund’s positive performance during the period were several companies held in the Fund that were acquired during this period. Examples of this were: NYSE Euronext and Questcor Pharmaceuticals. COMPARISON OF CHANGE IN VALUE OF $10, REYNOLDS BLUE CHIP GROWTH FUND AND S&P 500 INDEX(1) AVERAGE ANNUAL TOTAL RETURN 1-YEAR 5-YEAR 10-YEAR 11.01% 13.88% 11.58% Past performance does not predict future performance. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 is the Standard & Poor’s Composite Index of 500 stocks, a widely recognized unmanaged index of common stock prices and includes the reinvestment of all dividends. Investors cannot invest directly in an index or benchmark. 7 Reynolds Blue Chip Growth Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2014 ASSETS: Investments in securities, at value (cost $79,602,783) $ Cash Receivable from investments sold Dividends receivable Receivable from shareholders for purchases Prepaid expenses Total assets LIABILITIES: Payable to shareholders for redemptions Payable for investments purchased Payable to adviser for management fees Payable for distribution expenses Other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock, $0.01 par value; 40,000,000 shares authorized; 2,147,686 shares outstanding $ Net unrealized appreciation on investments Accumulated undistributed net realized gain on investments Accumulated undistributed net investment loss ) Net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($162,930,425 ÷ 2,147,686 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS September 30, 2014 Shares Value LONG-TERM INVESTMENTS — 71.9% (a) COMMON STOCKS — 71.7% (a) Aerospace & Defense — 1.1% The Boeing Company $ General Dynamics Corporation Lockheed Martin Corporation Northrop Grumman Corporation Precision Castparts Corporation Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc., Class A* United Technologies Corporation Air Freight & Logistics — 0.7% C.H. Robinson Worldwide, Inc. FedEx Corporation United Parcel Service, Inc., Class B Airlines — 3.0% Alaska Air Group, Inc. Allegiant Travel Company American Airlines Group, Inc. Delta Air Lines, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corporation* Southwest Airlines Company The accompanying notes to financial statements are an integral part of this schedule. 8 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2014 Shares Value LONG-TERM INVESTMENTS — 71.9% (a) (Continued) COMMON STOCKS — 71.7% (a) (Continued) Airlines — 3.0% (Continued) Spirit Airlines, Inc.* $ United Continental Holdings, Inc.* Auto Components — 0.0% Gentherm, Inc.* Automobiles — 0.6% Tata Motors, Ltd. - SP-ADR Tesla Motors, Inc.* TOYOTA MOTOR CORPORATION - SP-ADR Banks — 0.5% Bank of America Corporation Citigroup, Inc. JPMorgan Chase & Company PNC Financial Services Group, Inc. Wells Fargo & Company Beverages — 0.8% The Coca-Cola Company Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Company, Class B Monster Beverage Corporation* PepsiCo, Inc. Biotechnology — 5.5% Achillion Pharmaceuticals, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes plc* Amgen, Inc. BioCryst Pharmaceuticals, Inc.* Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corporation* Gilead Sciences, Inc.* Incyte Corporation* Isis Pharmaceuticals, Inc.* Medivation, Inc.* Peregrine Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* Regeneron Pharmaceuticals, Inc.* Repligen Corporation* Sarepta Therapeutics, Inc.* Seattle Genetics, Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals, Inc.* Capital Markets — 3.7% Ameriprise Financial, Inc. The Bank of New York Mellon Corporation BlackRock, Inc. The Charles Schwab Corporation E*TRADE Financial Corporation* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Invesco, Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corporation Piper Jaffray Companies, Inc.* Raymond James Financial, Inc. SEI Investments Company State Street Corporation T. Rowe Price Group, Inc. TD Ameritrade Holding Corporation Virtus Investment Partners, Inc.* Chemicals — 2.1% The Dow Chemical Company E.I. du Pont de Nemours & Company Eastman Chemical Company Ecolab, Inc. Huntsman Corporation International Flavors & Fragrances, Inc. LyondellBasell Industries N.V., Class A Monsanto Company PolyOne Corporation RPM International, Inc. The Scotts Miracle-Gro Company, Class A The Sherwin-Williams Company The Valspar Corporation Westlake Chemical Corporation Commercial Services & Supplies — 0.5% Cintas Corporation Iron Mountain, Inc. The accompanying notes to financial statements are an integral part of this schedule. 9 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2014 Shares Value LONG-TERM INVESTMENTS — 71.9% (a) (Continued) COMMON STOCKS — 71.7% (a) (Continued) Commercial Services & Supplies — 0.5% (Continued) Stericycle, Inc.* $ Waste Connections, Inc. Waste Management, Inc. Communications Equipment — 1.1% ARRIS Group, Inc.* Aruba Networks, Inc.* Brocade Communications Systems, Inc. F5 Networks, Inc.* JDS Uniphase Corporation* Palo Alto Networks, Inc.* QUALCOMM, Inc. Ubiquiti Networks, Inc.* Construction Materials — 0.2% Martin Marietta Materials, Inc. Consumer Finance — 0.8% American Express Company Capital One Financial Corporation Discover Financial Services Electrical Equipment — 0.3% Emerson Electric Company Sensata Technologies Holding N.V.* SolarCity Corporation* Electronic Equipment, Instruments & Components — 0.5% Amphenol Corporation, Class A Checkpoint Systems, Inc.* Flextronics International, Ltd.* LG Display Company, Ltd. - ADR* Methode Electronics, Inc. Sanmina Corporation* Energy Equipment & Services — 0.2% Baker Hughes, Inc. Cameron International Corporation* Schlumberger, Ltd. Weatherford International plc* Financial Services – Diversified — 0.9% Berkshire Hathaway, Inc., Class B* Moody’s Corporation The NASDAQ OMX Group, Inc. Food & Staples Retailing — 1.3% The Andersons, Inc. Costco Wholesale Corporation CVS Caremark Corporation United Natural Foods, Inc.* Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products — 0.8% Archer-Daniels-Midland Company The Hain Celestial Group, Inc.* Keurig Green Mountain, Inc. Mead Johnson Nutrition Company Pilgrim’s Pride Corporation* Sanderson Farms, Inc. TreeHouse Foods, Inc.* Tyson Foods, Inc., Class A WhiteWave Foods Company* Health Care Equipment & Supplies — 1.4% Abbott Laboratories Align Technology, Inc.* Becton, Dickinson and Company CareFusion Corporation* Edwards Lifesciences Corporation* Intuitive Surgical, Inc.* Medtronic, Inc. The Spectranetics Corporation* Stryker Corporation Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services — 2.1% Cardinal Health, Inc. Centene Corporation* Community Health Systems Inc.* Express Scripts Holding Company* Health Net, Inc.* Henry Schein, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 10 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2014 Shares Value LONG-TERM INVESTMENTS — 71.9% (a) (Continued) COMMON STOCKS — 71.7% (a) (Continued) Health Care Providers & Services — 2.1% (Continued) Humana, Inc. $ McKesson Corporation UnitedHealth Group, Inc. Universal Health Services, Inc., Class B VCA Antech, Inc.* WellPoint, Inc. Health Care Technology — 0.4% athenahealth, Inc.* Cerner Corporation* Hotels, Restaurants & Leisure — 4.8% Brinker International, Inc. Buffalo Wild Wings, Inc.* Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. Darden Restaurants, Inc. Domino’s Pizza, Inc. Dunkin’ Brands Group, Inc. El Pollo Loco Holdings, Inc.* Hilton Worldwide Holdings, Inc.* Hyatt Hotels Corporation, Class A* Jack in the Box, Inc. Las Vegas Sands Corporation Marriott International, Inc., Class A Marriott Vacations Worldwide Corporation* McDonald’s Corporation MGM Resorts International* Panera Bread Company, Class A* Royal Caribbean Cruises, Ltd. Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corporation Wynn Resorts, Ltd. Yum! Brands, Inc. Household Durables — 0.3% GoPro, Inc., Class A* Jarden Corporation* Leggett & Platt, Inc. Whirlpool Corporation Household Products — 0.5% Church & Dwight Company, Inc. The Clorox Company Colgate-Palmolive Company Energizer Holdings, Inc. The Procter & Gamble Company WD-40 Company Industrial Conglomerates — 0.2% 3M Company Insurance — 1.3% The Allstate Corporation American International Group, Inc. Aon plc Lincoln National Corporation Marsh & McLennan Companies, Inc. MetLife, Inc. Prudential Financial, Inc. Torchmark Corporation The Travelers Companies, Inc. Unum Group Internet & Catalog Retail — 4.2% Amazon.com, Inc.* Ctrip.com International, Ltd. - ADR* E-Commerce China Dangdang, Inc., Class A - SP-ADR* Expedia, Inc. HomeAway, Inc.* Lands’ End, Inc.* Liberty Interactive Corporation, Class A* Liberty TripAdvisor Holdings, Inc., Class A* Liberty Ventures, Series A* Netflix, Inc.* The Priceline Group, Inc.* Shutterfly, Inc.* TripAdvisor, Inc.* Vipshop Holdings, Ltd. - ADS* Internet Software & Services — 6.5% Akamai Technologies, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 11 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2014 Shares Value LONG-TERM INVESTMENTS — 71.9% (a) (Continued) COMMON STOCKS — 71.7% (a) (Continued) Internet Software & Services — 6.5% (Continued) Alibaba Group Holding, Ltd. - SP-ADR* $ Autohome, Inc. - ADR* Baidu, Inc. - SP-ADR* Bitauto Holdings, Ltd. - ADR* eBay, Inc.* Facebook, Inc., Class A* Google, Inc., Class A* Google, Inc., Class C* LinkedIn Corporation, Class A* NetEase, Inc. - ADR SINA Corporation* Sohu.com, Inc.* SouFun Holdings, Ltd. - ADR Twitter, Inc.* VeriSign, Inc.* Weibo Corporation - SP-ADR* Yahoo!, Inc.* Yandex N.V., Class A* Yelp, Inc.* Youku Tudou, Inc. - ADR* YY, Inc. - ADR* Zillow, Inc., Class A* IT Services — 2.7% Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corporation, Class A* DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Gartner, Inc.* Infosys, Ltd. - SP-ADR Jack Henry & Associates, Inc. Mastercard, Inc., Class A Paychex, Inc. VeriFone Systems, Inc.* Visa, Inc., Class A Leisure Products — 0.1% Hasbro, Inc. Life Sciences Tools & Services — 1.0% Affymetrix, Inc.* Agilent Technologies, Inc. Illumina, Inc.* Mettler-Toledo International, Inc.* PAREXEL International Corporation* Thermo Fisher Scientific, Inc. Machinery — 0.6% IDEX Corporation Pall Corporation Snap-On, Inc. Tennant Company Media — 1.4% DIRECTV* Discovery Communications, Inc., Class C* DISH Network Corporation, Class A* Liberty Global plc, Class A* Liberty Global plc, Series C* Sirius XM Holdings, Inc.* Starz, Class A* Time Warner, Inc. Twenty-First Century Fox, Inc., Class B Viacom, Inc., Class B The Walt Disney Company Metals & Mining — 0.2% Century Aluminum Company* Multiline Retail — 0.5% Dillard’s, Inc., Class A Dollar General Corporation* Dollar Tree, Inc.* Macy’s, Inc. Nordstrom, Inc. Target Corporation Multi-Utilities — 0.1% Dominion Resources, Inc. NiSource, Inc. Sempra Energy Oil, Gas & Consumable Fuels — 0.4% Carrizo Oil & Gas, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 12 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2014 Shares Value LONG-TERM INVESTMENTS — 71.9% (a) (Continued) COMMON STOCKS — 71.7% (a) (Continued) Oil, Gas & Consumable Fuels — 0.4% (Continued) Cheniere Energy, Inc.* $ Concho Resources, Inc.* Pioneer Natural Resources Company Personal Products — 0.1% Medifast, Inc.* Revlon, Inc., Class A* Pharmaceuticals — 2.3% AbbVie, Inc. Actavis plc* AstraZeneca plc - SP-ADR AVANIR Pharmaceuticals, Inc.* Bristol-Myers Squibb Company Dr. Reddy’s Laboratories, Ltd. - ADR Eli Lilly and Company Jazz Pharmaceuticals plc* Johnson & Johnson Mallinckrodt plc* Merck & Company, Inc. Mylan, Inc.* Novartis AG - SP-ADR Perrigo Company plc Pfizer, Inc. Salix Pharmaceuticals, Ltd.* Sanofi - ADR SciClone Pharmaceuticals, Inc.* Shire plc- ADR Teva Pharmaceutical Industries, Ltd. - SP-ADR Valeant Pharmaceuticals International, Inc.* Professional Services — 0.1% Robert Half International, Inc. TrueBlue, Inc.* Road & Rail — 1.7% Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway, Ltd. CSX Corporation Hertz Global Holdings, Inc.* Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc.* Ryder System, Inc. Union Pacific Corporation Semiconductors & Semiconductor Equipment — 4.1% Ambarella, Inc.* ARM Holdings plc - SP-ADR Avago Technologies, Ltd. Broadcom Corporation, Class A Canadian Solar, Inc.* Entegris, Inc.* First Solar, Inc.* Integrated Device Technology, Inc.* Intel Corporation Intersil Corporation, Class A KLA-Tencor Corporation Kulicke & Soffa Industries, Inc.* Lam Research Corporation Lattice Semiconductor Corporation* Linear Technology Corporation Micron Technology, Inc.* NVIDIA Corporation NXP Semiconductors N.V.* RF Micro Devices, Inc.* Skyworks Solutions, Inc. SunEdison, Inc.* SunPower Corporation* Synaptics, Inc.* Texas Instruments, Inc. TriQuint Semiconductor, Inc.* Ultra Clean Holdings, Inc.* Yingli Green Energy Holding Company, Ltd. - ADR* Software — 2.0% Adobe Systems, Inc.* Autodesk, Inc.* Cadence Design Systems, Inc.* Check Point Software Technologies, Ltd.* The accompanying notes to financial statements are an integral part of this schedule. 13 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2014 Shares Value LONG-TERM INVESTMENTS — 71.9% (a) (Continued) COMMON STOCKS — 71.7% (a) (Continued) Software — 2.0% (Continued) Citrix Systems, Inc.* $ Fortinet, Inc.* Intuit, Inc. Microsoft Corporation NetSuite, Inc.* Oracle Corporation Red Hat, Inc.* Salesforce.com, Inc.* Symantec Corporation Synchronoss Technologies, Inc.* Synopsys, Inc.* The Ultimate Software Group, Inc.* VirnetX Holding Corporation* VMware, Inc., Class A* Zynga, Inc., Class A* Specialty Retail — 2.2% AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Company, Inc. Borders Group, Inc.*(b) — Conn’s, Inc.* DSW, Inc., Class A Five Below, Inc.* Foot Locker, Inc. The Gap, Inc. The Home Depot, Inc. L Brands, Inc. Lithia Motors, Inc., Class A Lowe’s Companies, Inc. Lumber Liquidators Holdings, Inc.* PetSmart, Inc. Restoration Hardware Holdings, Inc.* Ross Stores, Inc. Tiffany & Company The TJX Companies, Inc. Williams-Sonoma, Inc. Technology Hardware, Storage & Peripherals — 3.7% 3D Systems Corporation* Apple, Inc. Hewlett-Packard Company NetApp, Inc. SanDisk Corporation Stratasys, Ltd.* Western Digital Corporation Telecommunication Services – Diversified — 0.0% 8x8, Inc.* Textiles, Apparel & Luxury Goods — 1.5% Deckers Outdoor Corporation* Gildan Activewear, Inc. Hanesbrands, Inc. lululemon athletica, Inc.* Michael Kors Holdings, Ltd.* NIKE, Inc., Class B Under Armour, Inc., Class A* VF Corporation Thrifts & Mortgage Finance — 0.0% Bank Mutual Corporation Tobacco — 0.1% Vector Group, Ltd. Trading Companies & Distributors — 0.4% Fastenal Company United Rentals, Inc.* W.W. Grainger, Inc. Wireless Telecommunication Services — 0.2% SBA Communications Corporation, Class A* TOTAL COMMON STOCKS (cost $79,366,606) PUBLICLY TRADED PARTNERSHIPS — 0.1% (a) Auto Components — 0.1% Icahn Enterprises L.P. TOTAL PUBLICLY TRADED PARTNERSHIPS (cost $60,167) The accompanying notes to financial statements are an integral part of this schedule. 14 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2014 Shares Value LONG-TERM INVESTMENTS — 71.9% (a) (Continued) REITS — 0.1% (a) Real Estate Investment Trusts — 0.1% Regency Centers Corporation $ Sovran Self Storage, Inc. TOTAL REITS (cost $128,751) WARRANTS — 0.0% (a) American International Group, Inc., Expiration Date - 01/19/21, Exercise Price - $45.00* TOTAL WARRANTS (cost $47,259) TOTAL INVESTMENTS — 71.9% (cost $79,602,783) Cash and receivables, less liabilities — 28.1%(a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and is classified as level 3. As of September 30, 2014, the value of this security was $0 which represents 0.0% of total net assets. ADR – Unsponsored American Depositary Receipt ADS – American Depositary Share AG – German Corporation L.P. – Limited Partnership N.V. – Dutch Public Limited Liability Co. plc – Public Limited Company SP-ADR – Sponsored American Depositary Receipt The Global Industry Classification Standard (“GICS®”) was developed by and or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes to financial statements are an integral part of this schedule. 15 Reynolds Blue Chip Growth Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2014 INVESTMENT INCOME: Dividends (net of foreign withholding tax of $12,388) $ Total investment income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Distribution fees Custodian fees Insurance expense Printing and postage expense Professional fees Registration fees Board of Directors fees Chief Compliance Officer fees Overdraft fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS ) NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes to financial statements are an integral part of this statement. STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended September 30, 2014 and 2013 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net capital gains ($3.37552 per share and $0.62743 per share, respectively) ) ) FUND SHARE ACTIVITIES: Proceeds from shares issued (368,942 and 827,098 shares, respectively) Net asset value of shares issued in distributions reinvested (122,033 and 31,377 shares, respectively) Cost of shares redeemed (1,224,594 and 1,132,566 shares, respectively) ) ) Net decrease in net assets derived from Fund share activities ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS AT THE BEGINNING OF THE YEAR NET ASSETS AT THE END OF THE YEAR (Includes undistributed net investment loss of $(78) and $(61,264), respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 16 Reynolds Blue Chip Growth Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each year) Year Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $ Income from investment operations: Net investment loss (a) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — Distributions from net realized gains ) ) — — — Total from distributions ) ) — — — Net asset value, end of year $ TOTAL RETURN % % % %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s) $ Ratio of expenses (after reimbursement) to average net assets % Ratio of net investment loss to average net assets %) %) %) %) %) Portfolio turnover rate % % 99
